Citation Nr: 1218306	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability, and if so, whether service connection is warranted.

2.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder, and if so, whether service connection is warranted.

3.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for stiffness of the joints, to include as secondary to an undiagnosed illness, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which determined new and material evidence had not been submitted sufficient to reopen the Veteran's claims.  A December 2009 statement of the case reopened the Veteran's claims and denied them on the merits.  The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in November 2011.  This transcript has been associated with the file.

Notwithstanding the RO's decision to adjudicate on the merits the previously denied claims of service connection for a bilateral hearing loss disability, lumbar spine disorder, and joint stiffness, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The Board also notes that in a January 2011 rating decision the Veteran was granted service connection for a bilateral foot disability.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.].  Therefore, this matter is considered resolved and is not in appellate status. 

The reopened claim of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A November 2000 rating decision denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability, a lumbar spine disorder, and stiffness of the joints.  He was notified of his appellate rights and did not appeal. 

2.	Evidence received since the November 2000 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability, lumbar spine disorder, and joint stiffness.

3.	The preponderance of the evidence establishes that the Veteran does not currently have a bilateral hearing loss disability for VA purposes.

4.	The competent evidence of record indicates the Veteran is diagnosed with chronic fatigue syndrome and fibromyalgia; service treatment records and his lay statements serve to corroborate that the conditions became manifest during active military service.  

CONCLUSIONS OF LAW

1. The November 2000 rating decision which denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, a lumbar spine disorder, and joint stiffness is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

2.	Evidence received since the November 2000 rating decision is new and material and the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability, lumbar spine disorder, and joint stiffness are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.	A bilateral hearing loss disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2011).

4.	The criteria for service connection for chronic fatigue syndrome and fibromyalgia are met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in July 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the July 2007 letter.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in February, March, and October 2010 for his claims.  These opinions were rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Veteran contends that his current bilateral hearing loss disability, lumbar spine disorder, and joint stiffness began in-service and have continued since.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability, lumbar spine disorder, and joint stiffness in November 2000.  The RO considered the Veteran's service treatment records.  The Veteran was notified of this decision and did not appeal it.  Thus it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.  The basis of the denial of service connection for a back disability, hearing loss, and joint pain was the lack of evidence establishing a current disability which is linked to service. 

The evidence received since the November 2000 RO decision includes VA examination reports, a private physician's statement, and testimony by the Veteran.  Significantly, the Veteran was provided VA examinations in February, March, and October 2012 for his hearing loss disability, lumbar spine disorder, and joint stiffness.  These reports provided physical findings and diagnoses that were not previously of record.  A February 2012 private opinion also stated that the Veteran's joint stiffness is at least as likely as not related to service.  

At the November 2011 Board hearing the Veteran testified that his work as a combat engineer in the military caused his hearing to decrease during service.  Also at the November 2011 Board hearing the Veteran testified that he first hurt his lumbar spine in 1987 after a road march and that he self treated with Ibuprofen following this incident.  He also testified that his joints began to bother him during Desert Storm, but that he had not been diagnosed with a joint disorder.  

The Board concludes the private medical statement, VA examination reports, and hearing testimony are new and material evidence to reopen the claims.  They were not previously of record at the time of the November 2000 rating decision.  They are not cumulative of prior records because they provide current medical findings and diagnoses.  The private medical opinion also links the Veteran's joint stiffness to service.  This evidence is presumed credible, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).


Bilateral Hearing Loss Disability

The Veteran contends that he suffers from a bilateral hearing loss disability as a result of exposure to loud noises in the military.

Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In reviewing the service treatment records the Veteran was afforded multiple audiograms over his course of active duty.  At his February 1975 entrance examination audiogram, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
25
15
15
25
15

In a September 1983 audiogram, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
25
LEFT
15
20
20
25
25

In a July 1987 audiogram, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
15
15
20
30
25

In a February 1992 audiogram, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
35
LEFT
10
15
15
30
20

In a May 1997 audiogram, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
40
LEFT
15
15
10
25
20

The Board observes that the Veteran's right ear hearing loss disability at the 4000 Hertz level was 40 decibels.  

At an August 1999 examination, the Veteran's pure tone thresholds, in decibels, 




were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
55
60
LEFT
15
15
10
25
30

The Board notes that the right ear pure tone thresholds, in decibels, on this examination are markedly different from all other audiograms, including the one taken one month later in September 1999.  As this audiogram is entirely inconsistent with all other audiograms, the Board does not find it to accurately show the Veteran's right ear hearing loss disability and it will not be considered as competent, probative evidence.

At the September 1999 examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
35
LEFT
15
15
15
25
35

The Board observes that on isolated occasions the Veteran's right ear hearing loss disability showed results which indicated that at the 4000 Hertz level he had pure tone thresholds of 40 decibels or more.  See e.g., June 1988 and October 1991 audiograms.  However, in reviewing the evidence in its entirety, the majority of the audiograms do not demonstrate hearing loss at the 40 decibel level.  Although the Veteran's hearing may have decreased at times during active duty, it appears to have resolved as the Veteran stayed in service, as evidenced by his September 1999 retirement examination showing no hearing loss disability for VA purposes.

The Board will next review post-service treatment records to evaluate if service connection is warranted for a bilateral hearing loss disability.

During a June 2000 examination the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
15
15
20
25
25

The Veteran was afforded a VA examination in February 2010.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
15
15
20
30
30

The Veteran's speech recognition scores on the Maryland CNC Test were 98 percent bilaterally.  

As noted above, there is no competent evidence of record to show that the Veteran's bilateral hearing loss disability was measured by an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  38 C.F.R. § 3.385.

As such, at no time during the appeal period did the Veteran have a bilateral hearing loss disability for VA purposes.  Id.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

While the Board sincerely appreciates the Veteran's honorable service, there is no competent evidence of a current diagnosis of a bilateral hearing loss disability for VA purposes.  Notably, during the course of his Board hearing, the Veteran did not indicate he had been diagnosed as having a hearing loss disability.  Rather, he indicated he had noticed that his hearing acuity had become diminished over the years.  Unfortunately, the Veteran does not have the requisite competence to establish that he has a current hearing loss disability per VA standards which requires the administration of audiometric and word discrimination testing.  Jones v. Brown, 7 Vet. App. 134, 137   (1994); Layno v. Brown, 6 Vet. App. 465, 469   (1994); Barr v. Nicholson, 21 Vet. App. 303   (2007); Buchanan v. Nicolson, 451 F.3d 1331   (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  As previously stated, medical testing fails to establish a bilateral hearing loss disability for VA purposes.  Accordingly, the Veteran's claim for service connection must be denied.

Joint Stiffness

For veterans who have served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317 (2011).  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2011) as amended effective August 15, 2011 (see 79 Fed. Reg. 41696 (July 15, 2011).  

For purposes of 38 C.F.R. § 3.317, there are two types of qualifying chronic disabilities: (1) an undiagnosed illness and (2) a medically unexplained chronic multi symptom illness such a chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 

In May 1991 and February 1992 Reports of Medical History the Veteran checked the box stating that he may be suffering from arthritis, rheumatism, or bursitis.  In a May 1997 Report of Medical History again the Veteran checked the box indicating that he was not sure if he was suffering from arthritis, rheumatitis, or bursitis.  See also July 1995 Report of Medical History.  The examiner noted the Veteran complained of joint stiffness in his hands and knees which began in Desert Storm.  

In his August 1999 retirement examination the Veteran reported that he had been suffering from painful joints since approximately 1991 and that this condition was still unresolved.  He also indicated he did not know if he was suffering from arthritis, rheumatism, or bursitis.  See Report of Medical History.

The Veteran was afforded a VA examination in October 2010.  The examiner stated that the Veteran complained of stiffness in his joints and that he had not been diagnosed with any condition pertaining to these symptoms.  The examiner stated he could not relate joint stiffness to service, but offered no rationale for this opinion.

The Board notes that a private physician submitted a statement in January 2012.  He stated that he had evaluated the Veteran for widespread musculoskeletal pain which began in approximately 1991.  In this statement the physician discussed that he had reviewed the Veteran's medical records and discussed his military history with him.  Ultimately he diagnosed the Veteran with fibromyalgia and chronic fatigue syndrome, which was at least as likely as not related to his active duty service.

Both chronic fatigue syndrome and fibromyalgia, as diagnosed by the January 2012 physician, are conditions presumed to be service-connected in Gulf War Veterans in whom it was manifested either prior to, or after separation from service.  See 38 C.F.R. § 3.317.  The Veteran's assertion of symptoms in-service and similar symptoms from active service forward are credible and supported by objective medical evidence.  The Veteran testified in November 2011 that his joints began to bother him in April 1991 and that he started to have trouble standing for long periods of time.  He also testified that he was still currently experiencing joint stiffness and was meeting with physicians to try to determine a diagnosis for his symptoms.  As noted above, the Veteran complained on many medical examinations that he might be suffering from arthritis or rheumatitis.  Most recently he was diagnosed with chronic fatigue syndrome and fibromyalgia.  His assertions of in-service symptoms are credible, competent and probative evidence that his condition began during active service, and are corroborated by subjective complaints and objective findings after service.

The presumption of service connection for chronic fatigue syndrome and fibromyalgia, as afforded by 38 C.F.R. § 3.317 is sufficient to place the evidence at least in equipoise as to whether the Veteran's joint stiffness is related to service.  There is at least an approximate balance of positive and negative evidence, meeting the evidentiary standard for a grant of service connection, particularly in light of the evidentiary presumption of service connection afforded at 38 C.F.R. § 3.317.

Accordingly, the Board finds that the criteria for service connection for chronic fatigue syndrome and fibromyalgia are met and service connection is warranted.


ORDER

New and material evidence having been submitted, the claims for entitlement to service connection for a bilateral hearing loss disability, lumbar spine disorder, and joint stiffness are reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for chronic fatigue syndrome and fibromyalgia is granted.



REMAND

With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As noted in the above decision, the Board has determined that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  The Veteran's claim was denied in November 2000 because there was no indication of a chronic disability which began in-service.  

The Veteran was afforded a VA examination in February and October 2010 for his lumbar spine disorder.  The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

In this instance, the Board finds that a new VA examination is warranted.  The February and October 2010 examination reports do not discuss the multiple complaints of lower back pain in-service and whether the Veteran's current lumbar spine disorder may be related to service.  Furthermore, although the examiner stated that he could not relate any lumbar spine pain to service without resorting to speculation, he provided no rationale for this opinion.

The Court has held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, the issue of entitlement to service connection for a lumbar spine disorder should be remanded for a new VA examination.  See also Barr, supra.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination with someone other than the February or October 2010 VA examiner, to determine the nature and etiology of any current lumbar spine disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should take into account the Veteran's complaints in-service of lumbar spine pain.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should specifically state whether it is at least as likely as not that any current lumbar spine disorder is related to service.

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed.

2.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


